Citation Nr: 9931153	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-32 442	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for a right knee 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

According to the veteran's DD Form 214, Certificate Of 
Release Or Discharge From Active Duty (DD 214), the veteran 
served on active military duty from September 1990 to May 
1991.  During that time, she served in Southwest Asia from 
November 1990 to April 1991.  Prior to September 1990, the 
veteran had approximately five months of active duty.  An 
additional DD 214 indicates that the veteran also had periods 
of active duty for training (ACDUTRA) from April 7, 1987 to 
September 3, 1987 and inactive duty for training (INACDUTRA) 
from August 13, 1994 to August 14, 1994.  The current appeal 
arises from an August 1997 rating decision of the Columbia, 
South Carolina, regional office (RO) which denied service 
connection for a right knee disability.  


REMAND

The veteran claims that she injured her right knee during her 
INACDUTRA in August 1994 and that she has suffered from right 
knee problems since that time.  She also argues that the 
chronicity of the condition caused by her INACDUTRA knee 
trauma has been established by the evidence of record.  In 
other words, she maintains that the currently diagnosed 
patella-femoral syndrome of her right knee is the result of 
the trauma that she sustained to this joint in August 1994.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status (DA Form 2173), which was dated on August 23, 1994, 
indicates that the veteran was referred to Self Memorial 
Hospital Emergency Room on that date for an examination due, 
in pertinent part, to her complaints of right knee pain and 
popping sound "since in reserves."  This document notes 
that the veteran was serving on INACDUTRA from August 13 to 
August 14, 1994 and that the accident occurred on August 13, 
1994 on Parson Mountain in Abbeville, South Carolina.  
According to this DA Form 2173, the examination of the 
veteran's knee was normal.  

In an effort to develop the veteran's claim for service 
connection for a right knee disability, the RO, in June 1997, 
filed a request with her reserve unit for her treatment 
records (for her right knee in 1994) from the Self Memorial 
Hospital.  The Commander of the veteran's reserve unit 
responded by submitting copies of 1996 and 1997 medical 
records.  The RO's effort to obtain the 1994 hospital records 
through the veteran's unit commander is praiseworthy.  
However, the fact remains that the veteran's 1994 treatment 
records from the Self Memorial Hospital have not been 
obtained and associated with the claims folder and, 
therefore, cannot be presumed to have been fully incorporated 
with her service medical records.  

The Board of Veterans' Appeals (Board) finds that, because 
the veteran was referred to the Self Memorial Hospital by her 
unit commander, the report of the August 1994 examination 
conducted at this medical facility, is ostensibly a component 
of her service medical records.  Consequently, VA has a 
heightened duty to assist the veteran in obtaining this 
examination report.  Therefore, to satisfy this 
pre-duty-to-assist requirement, the Board will remand the 
veteran's service connection claim prior to making a 
determination on the well-groundedness of the appeal.  On 
remand, the RO should have an opportunity to attempt to 
obtain and to associate with the claims folder a copy of this 
August 1994 examination report.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered to be necessary.  Therefore, this case is Remanded 
to the RO for the following development:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of any treatment 
received for her right knee condition 
since 1994.  The Board is particularly 
interested in a copy of the August 1994 
examination report from Self Memorial 
Hospital.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999) (e.g., in obtaining and 
associating with the claims folder copies 
of records of treatment that the veteran 
has received for her right knee condition 
from any VA and private medical 
facility(ies) that she identifies).  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed to the 
extent possible.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  If any requested 
development cannot be completed, a 
notation explaining the reasons for the 
incompleteness should be made in the 
claims folder.  When the requested 
development is complete to the extent 
possible, the RO should review this 
claim.  If the benefit sought remains 
denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until she is further informed.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




